Citation Nr: 1139876	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post partial right lateral internal sphincterotomy (claimed as trauma to the anus and sphincter).

2.  Entitlement to an initial compensable disability rating for status post excision of a sentinel hemorrhoid (claimed as colon surgery).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tachycardia.

5.  Entitlement to service connection for acid reflux and hiatal hernia.

6.  Entitlement to service connection for a left (minor) shoulder strain.

7.  Entitlement to service connection for a lumbar strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from December 1980 until December 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her June 2009 VA Form 9, the Veteran requested a hearing at a local VA office before a member of the Board.  The RO scheduled her for a hearing in November 2010.  On the date of her hearing, her representative requested that the hearing be rescheduled, due to transportation problems, and in a statement received by VA in August 2011 she requested a videoconference hearing.  In an October 2011 ruling, the Board granted her motion for a travel board hearing.  

The Veteran has not withdrawn her request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to appear at the requested videoconference hearing, as soon as it may be feasible. Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that she no longer wants this type of hearing (or any other type of hearing), then she should indicate this in writing, which should also be documented in her claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

